Title: From George Washington to John Lewis, 21 September 1792
From: Washington, George
To: Lewis, John



Dr Sir,
Mount Vernon Septr 21st 1792.

I have sent your brother Howell to Fredericksburgh to receive from you my moiety of the money which has been paid to you by Mr Cooper for the Land in Gates County No. Carolina. I expect it will be fully paid; and a statement of the Accots rendered, by

which I can here after settle with, and receive whatever may be due for my part, from Mr Cooper, without giving you any further trouble in the receipt of it. An exact statement of the Agreement, and of the account with him, therefore, becomes necessary in order to enable me to do this. I am &c.

G: Washington

